DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited US Publication 2017/0229244 to Nakazawa et al. (hereinafter Nakazawa).
Claim 1
Nakazawa (FIG. 1-5) discloses a multilayer ceramic capacitor, comprising: 
a multilayer body (10) that includes a plurality of dielectric layers (10g) and a plurality of inner electrodes (11-12) stacked in an alternating manner and that includes a first main surface (10a) and a second main surface (10b) opposite to each other in a stacking direction, a first end surface (10e) and a second end surface (10f) opposite to each other in a length direction orthogonal or substantially orthogonal to the stacking direction, and a first side surface (10c) and a second side surface (10d) opposite to each other in a width direction orthogonal or substantially orthogonal to the stacking direction and the width direction; and 
a first outer electrode (22), a second outer electrode (23), a third outer electrode (25), and a fourth outer electrode (24) provided on a surface of the multilayer body; wherein
the plurality of inner electrodes include first inner electrodes (11) electrically connected to the first outer electrode (22) and the second outer electrode (23) and second inner electrodes (12) electrically connected to the third outer electrode (25) and the fourth outer electrode (24);
 the multilayer body includes an effective portion located between an inner electrode closest to the first main surface (10a) among the plurality of inner electrodes (11-12) and an inner electrode closest to the second main surface (10b) among the plurality of inner electrodes (11-12; see FIG. 5), a first outer layer portion located closer to the first main surface (10a) than the effective portion is (see FIG. 5), and a second outer layer portion located closer to the second main surface (10b) than the effective portion is (see FIG. 5);
 the effective portion includes a capacitance generating portion in which a first inner electrode among the first inner electrodes (11) and a second inner electrode among the second inner electrodes 
following relational expressions are satisfied:
about 0.168 ≤ Total thickness of inner electrodes/Dimension of multilayer body in stacking direction (paragraph 58, “the average thickness of the internal electrodes 11, 12 preferably is about 0.4 μm or more and about 1.0 μm or less, for example”; paragraph 35: “Letting the height dimension of the capacitor body 10 be DT… Preferably, DT<0.7 mm is satisfied, and more preferably, 0.05 mm≦DT<0.5 mm is satisfied, for example”; see also Example 2, paragraph 79-110: paragraph 82: “Thickness of the internal electrode: 0.52 μm on average”; paragraph 95, “Height dimension of the capacitor body: 0.4 mm”; paragraph 107: “Number of laminations of internal electrodes in each internal electrode laminated portion: 6 layers”; paragraph 108: “Number of laminations of internal electrode laminated portions [of 6 layers each]: 45 layers”, which gives values of 270 total layers at 0.52 μm each / 0.4 mm = 140.4 / 400 = 0.351 which is greater than 0.168); and
about 0.19 ≤ Total number of first inner electrodes and second inner electrodes opposing each other with dielectric layers interposed therebetween/Total number of inner electrodes ≤ about 0.48 (from Example 2, 45 groups of successive electrodes gives 88 total of first inner electrodes and second inner electrodes opposing each other of the 270 total electrodes, a value of 0.32, which is more than 0.19 and less than 0.48).
Claim 2
Nakazawa discloses the multilayer ceramic capacitor according to Claim 1, wherein 
at least one of following relational expressions is further satisfied:
≦DL≦1.2 mm is preferred”; Example 2: paragraph 93, “Length dimension of the capacitor body: 1.14 mm”; paragraph 96: “Distance between the portion where the first internal electrode and the second internal electrode are opposite to each other, and the end surface: 50 μm on average”, gives values from Example 2 of (1.14 mm – 100 μm) / 1.14 mm = 0.91, which is greater than 0.7 and less than 1); and 
about 0.7 ≤ Dimension of effective portion in width direction/Dimension of multilayer body in width direction < about 1 (about 0.7 ≤ Dimension of effective portion in length direction/Dimension of multilayer body in length direction<about 1 (paragraph 35: “0.3 mm≦DW≦0.7 mm is preferred”; Example 2: paragraph 94, “Width dimension of the capacitor body: 0.57 mm”; paragraph 97: “Distance between the portion where the first internal electrode and the second internal electrode are opposite to each other, and the lateral surface: 50 μm on average”, gives values from Example 2 of (0.57 mm – 100 μm) / 0.57 mm = 0.82, which is greater than 0.7 and less than 1).
Claim 6
Nakazawa discloses the multilayer ceramic capacitor according to Claim 1, wherein a total number of the plurality of inner electrodes is about 100 or less (paragraph 53-55: specific examples of 3, 5, and 7 layers for each laminated portion 11a and 12a; specific examples of 11 or more alternating portions, for a total of 36 to 84 inner electrodes).
Claim 7
Nakazawa discloses the multilayer ceramic capacitor according to Claim 1, wherein an average total thickness of the dielectric layers is about 0.6 μm or more and about 6 μm or less (paragraph 58: “The thickness of a dielectric layer 10g situated between the internal electrodes adjacent in the laminating direction T is preferably about 0.5 μm or more and about 3 μm or less”).
Claim 8

Claim 9
Nakazawa discloses the multilayer ceramic capacitor according to Claim 1, wherein an average total thickness of the plurality of inner electrodes is about 0.7 μm or more and about 1.5 μm or less (paragraph 58: “the average thickness of the internal electrodes 11, 12 preferably is about 0.4 μm or more and about 1.0 μm or less”).
Claim 10
Nakazawa discloses the multilayer ceramic capacitor according to Claim 1, wherein a total number of the plurality of inner electrodes is about 50 or more and about 200 or less (paragraph 53-55: specific examples of 5 and 7 layers for each laminated portion 11a and 12a; specific examples of 11 or more alternating portions, for a total of 65 to 91 total inner electrodes).
Claim 11
Nakazawa discloses the multilayer ceramic capacitor according to Claim 4, wherein a total distance between extended portions of the first inner electrodes (11; portions to 22 and 23) is longer than a total distance between the extended portions of the second inner electrodes (12; portions of 12 to 24 and 25; as shown in FIG. 3-4; see also paragraph 35: the capacitor is longer than wider).
Claim 12
Nakazawa discloses the multilayer ceramic capacitor according to Claim 1, wherein there is a greater total number of one of the first inner electrodes (11) and the second inner electrodes (12) than a total number of another one of the first inner electrodes and the second inner electrodes (see Example 2: odd number of sets of layers: 6 sequential layers in each group, 45 groupings, requires there be more 
Claim 14
Nakazawa discloses the multilayer ceramic capacitor according to Claim 1, wherein a total dimension of the multilayer body in the stacking direction is about 0.2 mm or more and about 2.5 mm or less, a total dimension of the multilayer body in the length direction is about 1.0 mm or more and about 3.2 mm or less, and a total dimension of the multilayer body in the width direction is about 0.5 mm or more and about 2.5 mm or less (paragraph 35, “Letting the height dimension of the capacitor body 10 be DT, the length dimension be DL, and the width dimension be DW, the dimension of the capacitor body 10 preferably satisfies, but is not limited to, DT<DW<DL, for example. Preferably, DT<0.7 mm is satisfied, and more preferably, 0.05 mm≦DT<0.5 mm is satisfied, for example. Also, 0.4 mm≦DL≦1.2 mm is preferred, for example. Also, 0.3 mm≦DW≦0.7 mm is preferred, for example”; see also paragraph 93-95 of Example 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of Applicant cited JP 2014-183241 to Sasaki (see also provided machine translation). 
Claim 3
Nakazawa discloses the multilayer ceramic capacitor according to Claim 1, as shown above.
Nakazawa does not expressly disclose wherein the first inner electrodes are exposed at the first end surface of the multilayer body and electrically connected to the first outer electrode, and are exposed at the second end surface of the multilayer body and electrically connected to the second outer electrode; and the second inner electrodes are exposed at the first side surface of the multilayer body and electrically connected to the third outer electrode, and are exposed at the second side surface of the multilayer body and electrically connected to the fourth outer electrode, as recited in claim 3.
Sasaki (FIG. 2-3) teaches wherein first inner electrodes (3) are exposed at a first end surface (15) of a multilayer body and electrically connected to a first outer electrode (5), and are exposed at a second end surface (16) of the multilayer body and electrically connected to a second outer electrode (6); and second inner electrodes (4) are exposed at a first side surface (14) of the multilayer body and electrically connected to a third outer electrode (8), and are exposed at a second side surface (13) of the multilayer body and electrically connected to the fourth outer electrode (7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sasaki with Nakazawa to incorporate the internal and external electrode arrangement as taught by Sasaki in the structure taught by Nakazawa, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for low DC resistance even with a low capacitance (Sasaki paragraph 9), allowing for adjusting the DC resistance of the electrode layer, 
Claim 4
Nakazawa discloses the multilayer ceramic capacitor according to Claim 1, wherein
each of the second inner electrodes (12) includes extended portions respectively electrically connected to the third outer electrode (25) and the fourth outer electrode (24);
 each of the first inner electrodes (11) includes extended portions respectively electrically connected to the first outer electrode (22) and the second outer electrode (23), as shown above.
Nakazawa does not expressly disclose the extended portions of each of the second inner electrodes are narrower in width than the extended portions of each of the first inner electrodes, as recited in claim 4.
Sasaki (FIG. 2-3) teaches wherein extended portions (22, 23) of each of second inner electrodes (4) are narrower in width than extended portions (19, 20) of each of first inner electrodes (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sasaki with Nakazawa to incorporate varying the width of extended portions of inner electrodes as taught by Sasaki in the structure taught by Nakazawa, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for adjusting the DC resistance of the electrode layer, allowing longer paths to avoid having higher DC resistance (Sasaki paragraph 57) and shorter paths of inner electrodes to be adjusted (paragraph 55) with the DC resistance of the electrodes to be substantially the same (paragraph 19, 21).
Claim 13
Nakazawa discloses the multilayer ceramic capacitor according to Claim 1, as shown above.

Sasaki (FIG. 2-3) teaches wherein a multilayer body further includes auxiliary electrodes (27-28, 29-30) provided on same planes as ones of a plurality of inner electrodes (3, 4), and the auxiliary electrodes (27-28, 29-30) do not substantially contribute to generating an electrostatic capacitance (paragraph 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sasaki with Nakazawa to incorporate auxiliary electrodes as taught by Sasaki in the structure taught by Nakazawa, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved adhesion of the external electrodes (Sasaki paragraph 61-62).
Claim 15
Nakazawa discloses the multilayer ceramic capacitor according to Claim 1, as shown above.
Nakazawa does not expressly disclose wherein the first inner electrode includes a first facing portion that extends between the first end surface and the first side surface of the multilayer body, a first extended portion that is extended to the first end surface to be electrically connected to the first outer electrode, and a second extended portion that is extended to the first side surface to be electrically connected to the second outer electrode; and the second inner electrode includes a second facing portion that extends between the second end surface and the second side surface of the multilayer body, a third extended portion that is extended to the second end surface to be electrically 
Sasaki (FIG. 15-16) teaches wherein a first inner electrode (3) includes a first facing portion that extends between a first end surface (15) and a first side surface (13) of a multilayer body, a first extended portion (19) that is extended to the first end surface (15) to be electrically connected to a first outer electrode, and a second extended portion (20) that is extended to the first side surface (13) to be electrically connected to a second outer electrode; and a second inner electrode (4) includes a second facing portion that extends between a second end surface (16) and a second side surface (14) of the multilayer body, a third extended portion (22) that is extended to the second end surface (16) to be electrically connected to a third outer electrode, and a fourth extended portion (23) that is extended to the second side surface (14) to be electrically connected to a fourth outer electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sasaki with Nakazawa to incorporate an internal electrode arrangement as taught by Sasaki in the structure taught by Nakazawa, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the DC resistance of the electrodes to be substantially the same (Nakazawa paragraph 19) and the arrangement of the first to fourth external electrodes on the outer surface to not matter (paragraph 85). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of US Publication 2016/0163455 to Iwama et al. (hereinafter Iwama).
Nakazawa discloses the multilayer ceramic capacitor according to Claim 1, as shown above.

Iwama (FIG. 2, 6) teaches wherein a first outer layer portion (T1) and a second outer layer portion (T1) each have a total thickness of about 75 μm or more (Examples 3-5 of FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Iwama with Nakazawa to incorporate outer layer portions of 5-20% the thickness of the internal body (Iwama paragraph 14) as taught by Iwama in the structure taught by Nakazawa (e.g., paragraph 35, DT<0.7mm, 20% of 0.7mm is 140 μm for each outer layer portion; Example 2, paragraph 95: 20% of 0.4 mm is 80 μm for each outer layer portion), as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for concentration of stress caused by the mechanical strain to be suppressed. Thus, it is possible to suppress occurrence of cracks in the element body (Iwama paragraph 14, 57-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848